



COURT OF APPEAL FOR ONTARIO

CITATION: Mikitchook v. John, 2014 ONCA 729

DATE: 20141021

DOCKET: C58645

Laskin, Gillese and Pardu JJ.A.

BETWEEN

Yaroslav Mikitchook

Plaintiff (Respondent)

and

Darren John also known as Darren P. John

Defendant (Appellant)

No one appearing for the appellant

No one appearing for the respondent

Heard: October 17, 2014

On appeal from the order of Justice John R. Sproat of the
    Superior Court of Justice, dated March 14, 2014.

APPEAL BOOK ENDORSEMENT

[1]

Neither party appeared.  There is no basis to interfere with the costs
    award.  Leave to appeal costs is refused.


